654 S.E.2d 478 (2007)
HOSPICE AT GREENSBORO, INC. d/b/a Hospice and Palliative Care of Greensboro and Hospice of the Piedmont, Inc., Petitioner
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF FACILITY SERVICES, LICENSURE AND CERTIFICATION SECTION and NORTH Carolina Department of Health and Human Services, Division of Facility Services, Certificate of Need Section, Respondents and
Liberty Home Care, LLC, Respondent-Intervenor.
No. 522P06-2.
Supreme Court of North Carolina.
November 8, 2007.
K. Edward Greene, Raleigh, for Liberty Home Care.
Susan M. Fradenburg, Allyson Jones Labban, Maureen D. Murray, Greensboro, for Hospice, et al.
June S. Ferrell, Susan K. Hackney, Assistant Attorney Generals, for NCDHHS.
Prior report: ___ N.C.App. ___, 647 S.E.2d 651.

ORDER
Upon consideration of the conditional petition filed on the 25th day of September 2007 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 8th day of November 2007."